Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, the word “plurality” is misspelled.  Appropriate correction is required.
         Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematic concept without significantly more.
Claim 1 falls within one of the four statutory categories of invention since the claim is directed to a steering device.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application.  The claim does not include any additional elements or a combination of elements that amounts to significantly more than the judicial exception. 
In this case, the claim is directed to an abstract idea of mathematic concept because the following:

b. Claim 1 recites the limitations of “calculate a command value for the motor for each of the selected driving assistance function, adjust the command value based on a combination of the selected driving assistance function, and calculate a final command value for the motor using the adjusted command value.”  The claim recites that a command value for the motor is calculated, adjusting the calculated command value based on an existing information (e.g., combination of the selected driving assistance function,” and calculating a next information based on the previous information (e.g., the final command value is calculated for the motor based on the previously adjusted command value.”  The claim clearly recites a mathematical concept.  
The judicial exception is not integrated into a practical application because the claim recites additional elements: assist or drive a steering, and control the motor.  However, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “controller” and the “motor” recited in the claim are only the additional elements that is well-understood, routine, and conventional limitations that amounts to mere instructions to implement the abstract idea of a mathematical relationship.

Claim 8 is also directed to an abstract idea of mathematical relationship and the claims do not include any additional elements that can make improvement to a functioning of a computer, or any other technology or technical field.
Claim 2 is eligible because the claim includes a combination of elements that amounts to significantly more than the judicial exception.  Thus, claims 2-7, and 9-11 are eligible.
Allowable Subject Matter
For at least the reasons set forth herein above, claims 2-7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Examiner’s Comments regarding the references cited in PTO-892
	The patent application publication No. US 2020/0324808 A1 (Kodera reference) discloses a steering control device that is configured to control a motor, wherein the motor is configured to generate a driving for a steering mechanism of a vehicle.  The steering control device having a controller that is configured to compute a controlled variable for use in controlling the motor depending on a steering state.  The controller is further configured to alter a control parameter for the controller, based on a command 
	The patent application publication No. US 2017/0253266 A1 (Minamiguchi reference) is also directed to an electric steering control device.  The electric steering control device is configured to control a steering characteristic by using a motor to output an assist torque.  The electric steering control device includes a steering target value generation unit for generating a target value of the steering torque and the assist torque, and a command value generation unit for generating a command value for controlling the motor so that to reduce a deviation between the target value of the steering torque and the detection value of the steering torque to a level lower than a predetermined threshold.  However, Minamiguchi is not teaching or even suggesting the limitations as claimed by the applicant.
		  Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TUAN C TO/Primary Examiner, Art Unit 3667